


Exhibit 10.1


EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. CONFIDENTIAL PORTIONS OF EXHIBIT ARE MARKED WITH [***] AND HAVE BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
SUPPLY AGREEMENT
This Supply Agreement (this “Agreement”) is made and entered into effective as
of the Closing Date by and among MAXIM INTEGRATED PRODUCTS, INC., a Delaware
corporation (“Maxim US”), and MAXIM INTEGRATED PRODUCTS INTERNATIONAL, LTD., an
Ireland corporation (“MIPI”) (together, “Maxim”), and TJ TEXAS, INC., a
corporation organized under the laws of Delaware (“Supplier”). Maxim and
Supplier are each sometimes referred to herein as a “Party” and collectively as
the “Parties.” The Parties agree that this Agreement will be binding on the
Parties on the date hereof, however, will only become effective on the Closing
Date (as defined below).




RECITALS
A.    The Parties entered into that certain Asset Purchase Agreement of even
date herewith (the “Asset Purchase Agreement”), pursuant to which Supplier
acquired from Maxim certain Transferred Assets (as defined in the Asset Purchase
Agreement);
B.    In connection with the transaction under the Asset Purchase Agreement, the
Parties agreed for Supplier to provide to Maxim manufacturing and foundry
services for integrated circuits as set forth in this Agreement; and
C.    Supplier now wishes to make, and Maxim wishes to procure from Supplier,
certain silicon wafers on which are manufactured integrated circuits that are
designed by Maxim and use certain Maxim Technology (as defined below). This
Agreement does not address any products not fabricated using the Maxim
Technology together with the Transferred Assets.
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Maxim and Supplier hereby agree as follows:
1
EXHIBITS.

All exhibits set forth in this Section 1 (each, an “Exhibit”), are hereby
incorporated herein and made part of this Agreement. All Exhibits agreed to
after the Closing Date shall be deemed incorporated herein and made a part of
the Agreement upon the Parties’ written execution thereof.
Exhibit
Title
A
[***]
B
[***]
C
[***]
D
[***]
E
[***]
F
[***]
G
[***]
H
[***]
I
[***]

[***]
2
DEFINITIONS.

All defined terms herein apply to both their singular and plural forms, as the
context may require. The terms “herein,” “hereunder,” “hereof” and similar
expressions refer to this Agreement. The term “Section” refers to any of the
numbered section or subsections, as applicable, herein. The word “including”
means “including without limitation.” All references to “day” are to a calendar
day, unless otherwise specified. All references to “year” are to a calendar
year, unless otherwise specified.
2.1
“Acceptance Criteria” means the criteria [***].


1



--------------------------------------------------------------------------------






2.2
“Applicable Laws” means applicable national, international, multinational,
municipal, foreign, federal, regional, state or local laws, statutes, treaties,
ordinances, rules, regulations, judgments, decrees, or other constitution, law,
code, binding case law, principle of common law or orders of any legislative,
judicial, administrative, governmental, regulatory or standards body, agency or
authority of any kind.



2.3
“Closing Date” means as defined in the Asset Purchase Agreement.



2.4
“Commercial Sample” means a final pre-production version of the Wafer, which is
not intended for commercial use or sale.



2.5
“Customer” means any third party that, directly or indirectly, obtains products
includingWafers from Maxim, directly or through its distributors or other
designees.



2.6
“Deliverable” means any of the Engineering Samples, Commercial Samples, Wafers,
documentation or any components of the foregoing.



2.7
“Delivery” is the date on which a Deliverable is actually delivered to the
Delivery Point.



2.8
“Delivery Point” means the gate of the Supplier’s Plant pursuant to Section 5.1,
unless designated other delivery location in the applicable Purchase Order as
mutually agreed by the Parties.



2.9
“Derivation” means, with regard to any Technology, any modification,
improvement, derivative work, derivation, adaptation, localization, translation,
transliteration, and/or compilation of any kind, directly or indirectly, to or
of or from or based on or over such Technology. A direct or indirect Derivation
of a Derivation to any Technology is also a Derivation of such Technology.



2.10
“Engineering Sample” means a preliminary version of the Wafer provided by
Supplier to Maxim from time to time for Maxim’s engineering, testing or other
internal use purposes.



2.11
“Fabrication” means any making and manufacture of any integrated circuits on
silicon or other semiconductor material at the Plant, including, without
limitation, any Manufacturing or any manufacture for third parties.



2.12
“FCD” means the Factory Committed Date, i.e., the confirmed delivery date by the
Supplier for any Deliverable listed in the Purchase Order. This is the
confirmation to the Requested Delivery Date.



2.13
“Final Acceptance” has the meaning set forth in Section 7.1.



2.14
“IP Right” means any and all of the following, anywhere in the world and under
any law or legal system: (i) any patent and patent application (including,
without limitation, any provisional, utility, and design patent application,
continuation, continuation-in-part, divisional, reissue, reexamination,
substitution, and extension, and foreign, international, national, and other
counterparts and equivalents thereof), (ii) any copyright, mask work right,
industrial design right, and any right similar thereto, whether arising from
statute, regulation, common or judicial law, treaty or otherwise, and any
registration, application for registration, and renewal thereof or related
thereto, any right of attribution and integrity and other moral right, (iii) any
trademark, service mark, trade name, corporate name, business name, domain name,
logos, slogans, trade dress, packaging design, and other designations of source
or origin of any kind, and any translation, transliteration, adaptation,
derivation and combination thereof, and any common law rights, registration,
application for registration, extension, and renewal thereof or related thereto,
and all goodwill symbolized by any of the foregoing or associated therewith,
(iv) any right in or arising from any trade secret, know-how, and confidential
or proprietary or other information, material, items or things, and (v) other
intellectual or industrial property right, whether existing now or being
recognized or created in the future.



2.15
“Latent Defect” means any failure of a Product to perform in accordance with its
specifications resulting from a defect attributable to Supplier that could not
have been readily detected by Supplier during normal inspection or use.



2.16
“Lead Time” means the anticipated period of time beginning upon acceptance of a
Purchase Order and ending on the Delivery, as set forth in Section 3.3.


2



--------------------------------------------------------------------------------






2.17
“Licensed Software” means the [***] software (including source code) used at the
Plant on the Closing Date [***]. For the avoidance of doubt, the Licensed
Software does not mean or include [***].



2.18
“Licensed Technology” means, collectively, the Maxim-Designated Licensed
Technology, the Operational Licensed Technology, and the Licensed Software.



2.19
“Mandatory Engineering Change” or “MEC” means any design or functionality change
that is necessary for a Wafer’s performance, reliability or compatibility with
contemplated devices or other components with which the Wafer may be integrated
or other technology, or the Wafer’s Regulatory Compliance.



2.20
“Mandatory Engineering Change Order” or “MEC Order” means a written document
setting forth the Specifications of a Mandatory Engineering Change and its
implementation schedule.



2.21
“Manufacturing” (and “Manufacture” and “Manufactured”) means manufacturing of
Wafers for Maxim at the Plant carried out by Supplier hereunder.



2.22
“Manufacturing Requirements” means, collectively, the Acceptance Criteria, the
Process Flow, the Schedule, the Specifications, and other requirements set forth
in this Agreement [***].



2.23
“Maxim-Designated Licensed Technology” means, individually and collectively, the
Maxim Technology to be used by Supplier only and solely for Manufacturing Wafers
for Maxim under this Agreement, including, without limitation, the Maxim
Technology [***].



2.24
“Maxim Competitors” means each of the companies [***].



2.25
“Maxim Technology” means, individually and collectively, any Technology existing
at the Plant on the Closing Date other than any Transferred Assets) or provided,
delivered, or made available by or for Maxim to, or obtained from Maxim by or
for, Supplier, including, without limitation, the Licensed Software, the Process
Flow, process recipes, individual unique tool recipes, [***], device structures,
design rules, and the Specifications.



2.26
“Maxim Technology Improvement” has the meaning set forth in Section 14.2.



2.27
“Move” means the completion of an individual stage in the process required for
Manufacturing Wafers at the Plant.



2.28
“Operational Licensed Technology” means, individually and collectively, solely
the [***] and operational specifications that are [***] used with the
Transferred Assets, all to be used by Supplier only and solely for any
Fabrication by Supplier at the Plant.



2.29
“Plant” means the fabrication plant and business located at 9651-9655 Westover
Hills Boulevard, San Antonio, Texas 78251, United States of America, and sold
and transferred by Maxim to Supplier as part of the Transferred Assets under the
Asset Purchase Agreement.



2.30
“Price” means prices for Wafers, as set forth in Section 8.1.



2.31
“Process Flow” means the process flow [***].



2.32
“Prototype” means a version of the Wafer that may be provided by Supplier to
Maxim for use by Maxim in marketing, promoting and/or demonstrating the Wafer to
third parties.



2.33
“Purchase Order” means a written Maxim document identifying ordered Wafers and
containing information related to the ordered Wafers, including, but not limited
to: (i) date; (ii) item numbers; (iii) quantity; (iv) price; and (v) Delivery
Date.



2.34
“Regulatory Compliance” or “Regulatory Compliant” means obtaining any and all
approvals, registrations, certifications, standard compliances or other
clearances required prior to the Manufacture and sale of any Deliverable and
taking all necessary actions so that all Deliverables satisfy, and otherwise
comply with all Applicable Laws.


3



--------------------------------------------------------------------------------






2.35
“Requested Delivery Date” means the date specified on Maxim’s Purchase Order for
(i) the delivery of any Deliverable to arrive at the Delivery Point; or (ii)
Services to be completed by Supplier as specified within a Purchase Order.



2.36
“Schedule” means the schedule for the completion and delivery of the
Deliverables and the Services [***].



2.37
“Scheduling Cycle Time” means the cycle time for fulfillment of Purchase Orders
(through the moment of the delivery of Wafers under such Purchase Orders in
accordance with this Agreement) at a rate of [***] of the order fulfillment
cycle time for orders within the [***] immediately preceding the Closing Date
for similar fab loading.



2.38
“Services” means the services, if any, performed by Supplier hereunder,
including Manufacturing, maintenance of Plant equipment, supply, and repair or
replacement of Wafers, as agreed in writing by the Parties.



2.39
“Specifications” means the design and technical specifications, functionality,
features, and performance criteria and requirements of the Deliverables and
Services, as set forth in this Agreement, including, without limitation, [***],
and if not so defined: (i) the Plant’s manufacturing procedures immediately
before the Closing or (ii) the Plant’s then current different manufacturing
procedures if such differences do not result in any adverse impact on the Wafers
or their manufacture, including, without limitation, with regard to process
control, device performance, quality, and long term reliability shall apply or
(iii) modifications that will be mutually agreed to by the Parties.



2.40
“Supplier Technology” means any Technology developed or acquired by Supplier, or
licensed by Supplier from any third party, which (a) exists prior to the Closing
Date or (b) is developed entirely independently by Supplier, or by Supplier and
a third party, at any time, without any use, knowledge of or reference to, and
that is not and does not include, Maxim’s Confidential Information, Maxim
Technology, or Maxim Technology Improvements.



2.41
“Technology” means, individually and collectively, any technology (including
design and process technology), materials, ideas, know-how, inventions,
know-how, show-how, approaches, works, mask works, software (and all object,
source code, libraries, algorithms, and other code therein or thereof),
hardware, microelectronics, designs, concepts, techniques, processes, data,
methodologies, algorithms, documents, documentation, information, and knowledge,
and any copy, embodiment, or manifestation of any of the foregoing.



2.42
“Term” means the period from the Closing Date until the termination,
cancellation or expiration of this Agreement.



2.43
“Wafer” means, individually, a production eight (8) inch silicon or other
semiconductor material upon which integrated circuits are made in accordance
with this Agreement.



3
MANUFACTURING.



3.1
Performance of Manufacturing. Supplier shall Manufacture all Wafers solely at
the Plant in accordance with the Manufacturing Requirements. Supplier will make
reasonable efforts to maintain a cycle time for Manufacturing Wafers at the
Plant as was in effect prior to the Closing Date and as set forth in the
Manufacturing Requirements (the “Manufacturing Cycle Time”). Failure to meet the
Minimum Quantities during any calendar year due solely to Maxim’s fault shall
not proportionally reduce the Quarterly Minimum Payments during such calendar
year. Supplier will Manufacture Wafers using the same process flows and
operating procedures as used at the Plant as of the Closing Date. Supplier
agrees to keep the Transferred Assets in good repair and undertakes to replace,
at its own cost, Manufacturing equipment for the Manufacture of Wafers if
necessary for the Manufacture of Wafers based on the loading, technology and
product mix as manufactured as of the Closing Date. Supplier is responsible to
ensure at its cost that it meets the minimum supply obligation under this
Agreement at the Plant, so long as Maxim continues to meet its obligations under
Section 8.3.



3.2
Maintenance of Quality. Supplier agrees that it will Manufacture all Wafers
under this Agreement in accordance with the Manufacturing Requirements for
defect density and other quality criteria consistent with the relevant standards
at the Plant immediately before the Closing Date, measured using data from [***]
to the transfer of the Transferred Assets to Supplier under the Asset Purchase
Agreement except for cycle time that will be calibrated per loading.




4



--------------------------------------------------------------------------------




3.3
Wafer Markings. Supplier will mark each Wafer pursuant to the mask designated by
Maxim. Notwithstanding the above, it is Maxim’s responsibility to ensure that
such designated markings comply with customs authorities and other applicable
requirements.



3.4
Lead Time. Supplier will have Lead Times for Delivery based on a reasonable time
required to schedule Wafer starts according to a planning procedure (the “Queue
Time”) plus the Scheduling Cycle Time.



3.5
Rework. Maxim may issue a Purchase Order requiring Supplier to rework,
reconfigure or repackage Deliverables that have been previously accepted by
Maxim, whereupon the Parties will negotiate in good faith to establish a
reasonable cost and Schedule for Supplier to perform such Service.



3.6
Quality Inspection. At Maxim’s request and with reasonable prior notice,
Supplier shall allow Maxim to inspect the Plant and the Services. If Supplier
becomes aware of material issues related to (i) a functional problem, (ii) a
Specification deviation, or (iii) a performance deficiency, Supplier shall
immediately notify Maxim thereof.



3.7
Mandatory Engineering Changes.



3.7.1
Maxim shall notify Supplier in writing of any Mandatory Engineering Change in
the form of a MEC Order. Upon receipt of such MEC Order, Supplier shall promptly
evaluate the impact thereof, including quality and Regulatory Compliance. Within
[***] following the date of the MEC Order, Supplier shall present to Maxim, in
writing, the results of Supplier’s evaluation, including all costs associated
with implementing the MEC, including required material, resources and personnel.
Supplier shall use reasonable efforts to complete the MEC in the time frame
specified by Maxim in the applicable MEC Order. Supplier shall start
implementing each MEC Order as specified in the Supplier’s response to the MEC
Order within [***], subject to Supplier’s approval, provided that Maxim shall
bear all extra costs incurred by such MEC Order or resulting from the
implementation thereof.



3.7.2
Supplier shall use reasonable efforts to keep Maxim informed during the Term
about any issue of which it becomes aware that may require a MEC.



3.8
Supplier shall not make any significant and substantial changes to the
technology, machinery, materials, except for in the ordinary course of business,
used to Manufacture the Deliverables, excluding changes to machinery that is not
used for the volumes Manufactured for Maxim provided that such changes do not
result in any meaningful adverse impact on Maxim’s Wafers or their manufacture,
including, without limitation, with regard to process control, device
performance, quality, and long term reliability, without Maxim’s prior written
approval. Supplier shall not make any changes to the manufacturing processes
without Maxim’s prior written approval.

 
3.9
The Parties may agree to implement an improvement in the Plant for general
quality and efficiency purposes. In such case, the Parties will share the
reasonable costs of implementing such improvement.



4
FORECASTS; PURCHASE ORDERS.



4.1
Forecasts; Minimum Order and Supply Commitments. Once a month during the Term,
Maxim will provide Supplier with a non-binding rolling [***] forecast of Maxim’s
then-current good faith estimate of its Purchase Orders for Wafers for such
[***] period, which shall be for informational purposes only and not be legally
binding on Maxim. Starting on January 1, 2016, MIPI agrees to place Purchase
Orders in line with the Lead Time for, and purchase, and Supplier shall
Manufacture and deliver upon such Purchase Orders in accordance with this
Agreement, including, without limitation, the Manufacturing Requirements, at
least the minimum quantities of Wafers based on the applicable Moves [***] (the
“Minimum Quantities”). Any non-shipment of any Wafers of not more than [***] (if
less Wafers are shipped than ordered or if the delivery date is delayed) shall
not be a breach of this Agreement nor of Supplier’s minimum supply commitment
under this Agreement if caused during the ordinary course of business, including
line yield loss and Plant excursions. Supplier, at its sole discretion, will
provide Maxim with the additional required Wafers within a reasonable time and
invoice Maxim only for the Wafers actually shipped. MIPI shall not be obligated
to place any Purchase Orders, and Maxim shall not be obligated to purchase any
Wafers, above the Minimum Quantities. Supplier shall not be obligated to supply
Wafers in excess of the Minimum Quantities, provided that if: (i) MIPI places
Purchase Orders during any calendar quarter of a calendar year [***] in excess
of the quarterly Minimum Quantities for such calendar year to be consistent with
the Minimum Quantities for such calendar year, Supplier shall supply such excess
quantity of Wafers on such Purchase Order, and (ii) MIPI otherwise places a
Purchase Order for


5



--------------------------------------------------------------------------------




more than the Minimum Quantities, Supplier shall make reasonable efforts to
Manufacture and supply MIPI with such excess quantity. Either Party may request
a change to such minimum commitments during any given year, which shall be
effected by mutual written agreement of the Parties. Any reduction in Supplier’s
minimum supply commitment as agreed to by the Parties will also automatically,
without need for any notice or additional agreement, result in a corresponding
reduction in Maxim’s minimum order commitment for the time during which such
reduction is in place.


4.2
Purchase Orders. MIPI will use reasonable efforts to provide Supplier with each
Purchase Order in accordance with the Lead Time. A Purchase Order sent to
Supplier by email, facsimile transmission or other electronic means shall
constitute a writing for all legal purposes and, once accepted by Supplier, will
be a binding commitment of Maxim to purchase, and Supplier to sell and supply,
the Wafers ordered in such Purchase Order.



4.3
Acknowledgment. Within [***] of Supplier’s receipt of each Purchase Order,
Supplier shall accept or reject the Purchase Order by signing and returning it
to Maxim via return mail, email, confirmed facsimile, or other electronic means.
[***] Supplier will provide FCD for each Deliverable specified in the Purchase
Order.



4.4
During the transition period post-Closing, the current methodology implemented
at the Plant on the date hereof will be maintained including planning, wafer
starts plan and delivery. Maxim will provide a blanket PO that will reflect the
wafers start plan and the Supplier will issue invoices for aggregated wafers
once a week. This will not change Maxim’s minimum purchase commitment and the
supplier commitment to delivery as set forth in Sections 4.1 and 8.3. The
Parties will make their best efforts to implement a commercial system that will
enable the procedure defined in Sections 4.1, 4.2, 4.3 above.



4.5
Before the [***] of the Closing Date, the Parties will review their procedures
with respect to forecasts, issuance of Purchase Orders, acknowledgement and
general course of business. The Parties may mutually revise the procedures set
forth herein in order to allow the Plant to ramp products of other customers.



4.6
Disruption of Production. For the quantity of Wafers consistent with the Minimum
Quantities:



(i)
[***] Maxim’s Purchase Orders shall be fulfilled in accordance with the
Manufacturing Cycle Time requirements, and

(ii)
Supplier shall [***] allow [***] production or delivery of Deliverables for
Maxim in accordance with the relevant Manufacturing Requirements.

4.7
Request for Production Holds. So long as Maxim continues to fulfill its take or
pay obligations per Section 8.3 (unless Supplier breaches its minimum supply
obligation hereunder), and without derogating from such take or pay and such
minimum supply obligations:



4.7.1
Supplier agrees to hold production of Deliverables in process for a maximum
period of [***] at Maxim’s request for Deliverables that have not been fully
verified. Supplier agrees to hold lots for engineering reasons for a period of
[***] free of charge.



4.7.2
Requests to hold lots for engineering reasons for a period of more than [***]
will be handled pursuant to the Purchase Order cancellation provisions set forth
in Section 4.7.1.



4.8
Purchase Order Changes. So long as Maxim continues to fulfill its take or pay
obligations per Section 8.3 (unless Supplier breaches its minimum supply
obligation hereunder), and without derogating from such take or pay and such
minimum supply obligations:



4.8.1
Early Cancellation. Maxim may cancel any Purchase Order at any time prior to
Wafer lot start date, and shall reimburse Supplier for the actual price paid by
Supplier for any unique materials that Supplier shows through written
documentation to have procured especially and only for Maxim and to not be
reasonably usable by Supplier otherwise, including, without limitation, for
Manufacturing Wafers for Maxim under other Purchase Orders. If Maxim cancels
after the Wafer lot start date, Maxim shall pay Supplier a cancellation charge
based upon mask layers completed at the time of receipt of the cancellation
notice plus the substrate cost actually incurred by Supplier therefor.




6



--------------------------------------------------------------------------------




4.8.2
Reschedule Purchase Order. Maxim shall have the right to reschedule any Purchase
Order by up to [***] from the FCD (in case of metal mask revision, it could be
up to [***] if such rescheduling request is provided to Supplier in writing more
than [***] prior to the Delivery Date for any such Purchase Order.



4.9 Electronic Communication. Supplier agrees that the Parties will use
electronic means to provide and receive communications relating to this
Agreement, including without limitation, purchase orders, invoices, and
inventory reporting. Supplier agrees that it will complete Maxim’s EDI Trading
Partner Agreement and other documents as reasonably requested by Maxim to enable
electronic data exchanges between the Parties. The Parties shall be responsible
for their own costs relating to setting up and maintaining such electronic data
exchanges.


5
DELIVERY, TITLE AND RISK OF LOSS.



5.1
Risk of Loss. All Deliverables shall be delivered ExWorks (Incoterms 2010) the
Plant, and title to and all risk of damage or loss to the Deliverables will pass
to Maxim upon delivery to Maxim’s carrier at an industry-standard loading dock
permitting reasonable loading of the Wafers at the Plant’s gate upon such
carrier’s arrival during normal business hours at the Plant.



5.2
Delivery Schedule. Delivery shall conform to the FCD for each Purchase Order.
[***].



6
PACKING AND SHIPMENT.



Deliverables will be shipped as specified on the applicable Purchase Order.
Supplier will package and label Deliverables, prepare a packing list for a
shipment of Deliverables, and have copies of such packing list be sent to Maxim
via electronic transmission, together with the invoice, as well as accompany
such shipment, all as and to the same extent as is generally done at the Plant
immediately before the Closing Date. Supplier shall: (i) arrange for shipping
taking into account the Delivery Date; and (ii) issue shipping documentation
with the address as to where to ship the Deliverables as specified in the
applicable Purchase Order.


7
INSPECTION AND ACCEPTANCE.



7.1
Deliverable Inspection. Maxim shall have the right to inspect Deliverables at
any time for a period of [***] following Delivery (the “Inspection Period”).
Supplier will reasonably assist in such inspection and testing. If written
acceptance or rejection is not received by Supplier for any Deliverables within
the Inspection Period, Maxim shall be deemed to have accepted such Deliverables
on the [***] following Delivery, without limiting any rights and remedies of
Maxim for any defects, whether known or unknown (“Final Acceptance”).



7.2
Repeat Non-Conformance. If Maxim elects to receive a replacement or modified
Deliverable, the procedure specified in Sections 7.1 and 11.1 shall apply to
such replaced or modified Deliverable. [***].



7.3
Epidemic Defects. For the purposes of this Agreement, an “Epidemic Defect” will
be considered to exist when [***] of the Wafer Population (as defined below), or
[***], whichever is greater, exhibits a substantially similar failure that is
shown through root cause analysis to have been based on the same failure that is
attributable to Supplier that is due to one or more similar material defects in
materials and/or workmanship, product recalls or safety defects.  “Wafer
Population” shall mean production Wafers that are fabricated in the same
technology node during any [***]. If at any time during the Term and directly
attributable to Supplier, an Epidemic Defect occurs, then, in addition to the
remedies set forth in Sections 7.1 and 7.2 and subject to any other rights or
remedies under this Agreement, Supplier shall, within [***] of Maxim notifying
Supplier of such Epidemic Defect, provide a plan of action to correct such
Epidemic Defect (the “Plan of Action”), which shall include [***]. Maxim shall
then accept or reject such Plan of Action and in the case of rejection, shall
provide a reasonably detailed explanation for such rejection. Maxim may not
unreasonably reject the Plan of Action. If Maxim accepts the Plan of Action,
Supplier shall carry out such Plan of Action. If Maxim rejects such Plan of
Action, the Parties shall define a joint Plan of Action together. The Parties
agrees that [***]. Supplier and Maxim will engage in good-faith discussions
regarding any Epidemic Defects. [***].



7.4
Process Control Information. Upon Maxim’s written request, to the extent
feasible based on the existing systems and database, Supplier shall provide to
Maxim process control information reasonably related to the Deliverables and/or
the Services, including process and electrical test yield results, current
process specifications,


7



--------------------------------------------------------------------------------




calibration schedules and logs for equipment, environmental monitor information
for air, gases and DI water, documentation of operator qualification and
training, documentation of traceability, process verification information,
trouble reports and other data, documentation and information reasonably
requested by Maxim.


8
PRICE; PAYMENT.



8.1
Pricing.



8.1.1
During the Term, Supplier shall supply any Wafers to Maxim under this Agreement
at a price [***] (the “Price”) [***].



8.1.2
The Price excludes any and all applicable sales, use, value added, excise and/or
withholding taxes. Supplier shall receive a current resale certification
applicable to the Wafers to be supplied hereunder. To the extent actually
collected in connection with any transaction hereunder, all such taxes, fees and
other charges shall be paid by Maxim to the relevant authorities by the Party
obligated to pay such tax under applicable law. The Price and the compensation
for silicon raw material [***] is and shall be Supplier’s sole consideration
under this Agreement for any Wafers. [***]. Maxim shall provide the Supplier
with special materials required for the Manufacturing of Wafers, including [***]
for the amount in excess of historic usage.



8.1.3
All Prices under this Agreement are, and shall be invoiced and paid in, U.S.
dollars. If and to the extent that Maxim requests Services other than
Manufacturing from Supplier (e.g., tapeout, engineering experiments, design, and
other NRE services), and the Parties agree on the provision of such Services and
the compensation therefor in a written agreement signed by each Party through
its authorized representative, the agreed-upon compensation for such Services
are in addition to the Price, and in addition to Maxim’s take or pay obligation
set forth in this Agreement.



8.2
[***].



8.3
Take-or-Pay Agreement.



8.3.1
Starting on the later of (i) January 1, 2016 or (ii) Closing Date, as long as
Supplier materially meets its obligations to deliver Wafers (with “materially”
meaning that, during a calendar quarter, Supplier would not materially meet its
obligations if [***] to be delivered by Supplier to Maxim under this Agreement
during such calendar quarter is not delivered) (so long as such non-delivery is
not due to Maxim’s fault)) in the amount purchased by MIPI in accordance with
Parties’ obligations under Section 4.1, Maxim shall purchase from Supplier
quantities of Wafers based on the quantity of Moves in accordance with the
minimum order obligation under Section 4.1 and pay to Supplier, during a given
calendar year, [***].



8.3.2
In the event that the Closing Date will be after January 1, 2016, the Quarterly
Minimum Payments, and Maxim’s take or pay obligation under this Section 8.3,
will be prorated for the time between January 1, 2016 and the Closing Date. In
the event Supplier manufactures Moves within [***] its minimum supply obligation
under Section 4.1 during a calendar quarter, Maxim’s take or pay obligations on
an annual basis as set forth in Section 8.3 below shall remain unchanged and
stay in effect, [***].



8.3.3
The minimum quantities of Wafers to be purchased by MIPI during each calendar
quarter of a given year shall be that quantity corresponding to [***] (the
“Quarterly Minimum Quantity”), except that, if Maxim actually purchases during
any calendar quarter of a given year [***], the Quarterly Minimum Quantity,
Maxim shall pay the full Quarterly Minimum Payment, provided that, [***],
subject to Maxim complying with its annual obligations under the take or pay
agreement in this Agreement to order Wafers corresponding to the aggregate
quantity of Moves for such calendar year [***]. For clarification, in case there
is a quarter which is [***], however, during said calendar year, no additional
quarter will be [***].



8.3.4
If Maxim purchases and is supplied Wafers during any calendar quarter in a given
year in such quantity corresponding to Moves that exceed the Quarterly Minimum
Quantity for such calendar quarter (the difference between the quantity of such
Moves and the Quarterly Minimum Quantity for such calendar quarter being
referred to herein as “Excess Overload Quantity”, and Excess Overload Quantity


8



--------------------------------------------------------------------------------




multiplied by the Price-per-Move applicable to such calendar quarter being
referred to herein as “Excess Overload Payment”), Maxim shall pay for the Price
for the supplied Wafers [***].


8.3.5
If Maxim purchases and is supplied Wafers during any calendar quarter in a given
year in such quantity corresponding to Moves that is less than the Quarterly
Minimum Quantity for such calendar quarter (the difference between the quantity
of such Moves and the Quarterly Minimum Quantity for such calendar quarter being
referred to herein as “Excess Underload Quantity”, and Excess Underload Quantity
multiplied by the Price-per-Move applicable to such calendar quarter being
referred to herein as “Excess Underload Payment”), Maxim shall pay the Quarterly
Minimum Payment owed under this Agreement for such calendar quarter [***].



8.3.6
Notwithstanding the foregoing, as long as Supplier materially meets its
obligation to deliver purchased Wafers in no less than quantities ordered by
MIPI from Supplier in accordance with the minimum supply obligation under
Section 4.1 and the Manufacturing Requirements, Maxim must comply with the
payment obligation under the terms of the take or pay agreement herein during
each year equal to the applicable Quarterly Minimum Payment multiplied by four
(4), and in the event that any amount of such payment owed is not satisfied,
Maxim shall pay the deficit amount to Supplier within thirty (30) days of
issuance of the relevant invoice therefor.



8.3.7
[***].



8.3.8
Notwithstanding the foregoing of this Section 8.3 and Section 3.4, if the
average cycle time (over a calendar quarter) in the Term exceeds the average
cycle time at the Plant before the Closing Date [***], the Quarterly Minimum
Payments, and the take or pay obligation, of Maxim for each such calendar
quarter will be [***] that is [***], without prejudice to other rights and
remedies. [***].



8.3.9
Nothing in this Section 8.3 or in Section 4.1 shall affect any right or remedy
of Maxim in the event of Supplier’s failure to deliver any ordered Wafers or
Supplier’s delivery of any defective Wafers or any other breach of this
Agreement by Supplier.



8.3.10
Nothing in this Section 8.3 or otherwise in this Agreement shall obligate Maxim
to purchase or take receipt of any Wafers not ordered by Maxim in any Purchase
Order to Supplier, without limiting Maxim’s obligation to pay the amounts owed
and due under the take or pay agreement in this Section 8.3.



8.4 Payment Terms. Supplier shall submit any invoice for any Wafers ordered by
Maxim upon Delivery of such Wafers to Maxim or for the take or pay obligation
under Section 8.3 when it accrues. Maxim will pay all invoices within [***] from
the date of issuance of a valid invoice by Supplier for such amounts.


8.5 Pricing [***]. After the [***] of this Agreement, in the event that Maxim
believes that the prevailing market rate for the Price-per-Move is [***], the
Parties agree to discuss in good faith to [***].


8.6 [***].


9
SERVICES.



9.1
General Support. During the Term, and at no additional cost to Maxim, Supplier
shall provide Maxim with reasonable technical support, including by telephone
and email, to answer questions and diagnose problems relating to the Wafer. In
the event that Supplier needs to send a support technician to Maxim’s facility,
if reasonably required, in connection with its support obligation under this
Section 9.1, Maxim will reimburse Supplier for all reasonable costs and expenses
actually incurred by Supplier in connection therewith, provided that such costs
and expenses are preapproved by Maxim in writing.



9.2
Information Delivery. Supplier shall keep Maxim apprised of the status of the
development work that is part of any Services on an ongoing basis during project
review meetings held on a schedule to be agreed upon by the Parties from time to
time, and in any event at least once every month.



9.3
Resources. Supplier agrees to commit the resources and employees necessary to
fulfill its obligations under this Agreement.




9



--------------------------------------------------------------------------------




10
RECORDS; AUDIT.



Supplier shall maintain complete and accurate records relating to the
Deliverables and Services, including all manufacturing, quality and reliability
records, Required Regulations, licenses, permits and approvals, invoices,
payments and pricing information and documents for [***] (the “Audit Period”).
All accounting records shall be maintained in accordance with generally accepted
accounting principles, consistently applied. During the Audit Period, Maxim, or
its designee, shall have the right to conduct, at its own expense and upon [***]
prior written notice to Supplier, periodic audits of such records and/or Plant
to the reasonable extent to verify Supplier’s compliance with its obligations
under this Agreement. All information obtained during such audit shall be
considered to be Confidential Information of Supplier and subject to the
confidentiality restrictions set forth in Section 17.


11
WARRANTIES; NON-CONFORMING WAFERS.

  
11.1
Statement of Warranties.



11.1.1
Supplier warrants to Maxim that for [***] beginning on the date of Final
Acceptance of the applicable Deliverable (the “Warranty Period”), the
Deliverables [***] (i) shall conform to the Specifications, including any
Acceptance Criteria, and (ii) be free from defects in material or workmanship,
provided that [***] the Wafers shall be stored in a controlled environment. Any
Deliverable not in conformance with such warranty (a “Non-conforming
Deliverable”) may be requested to be returned to Supplier by providing written
notice to Supplier (a “Defect Notice”). Supplier shall verify such
non-conformance in collaboration with Maxim. Maxim will return the
Non-conforming Deliverable upon Supplier’s request [***] or, if Supplier agrees
in advance, Maxim will provide a certificate certifying the destruction of such
Non-conforming Deliverable. Within [***] of receiving a Non-conforming
Deliverable with a Defect Notice and additional relevant lead time, provided
that the non-conformance is agreed to be related to Supplier, Supplier shall
replace the non-conforming Deliverable with a conforming one of such
Deliverable. If Supplier fails to do so, Supplier shall credit Maxim’s account
for the Price of the Non-conforming Deliverable.



11.1.2
Supplier warrants to Maxim that all Services will be performed in accordance
with the Specifications, this Agreement and applicable Schedules and
professional standards. If any Service is found non-conforming to said warranty,
Maxim shall notify Supplier of the defective Service, and Supplier, at its sole
expense, shall re-perform the Service so as to correct such defect within the
lead times agreed-upon in this Agreement free of charge to Maxim.



11.1.3
Supplier further warrants to Maxim that title to each Deliverable delivered to
Maxim, or its designated common carrier, shall pass to Maxim free and clear of
any liens or encumbrances.



11.2
Latent Defects. If during the Warranty Period, Maxim determines that a Latent
Defect exists in a Wafer that results in such Wafer being a Non-conforming
Deliverable, Maxim will notify Supplier of such defect in writing, and the
procedure and provisions set forth in Section 11.1 will apply. Supplier will
replace the Wafers having such Latent Defect within the lead times agreed-upon
in this Agreement free of charge to Maxim.



11.3
Limitation of Liability. SUPPLIER’S TOTAL LIABILITY FOR ALL CLAIMS ARISING OUT
OF OR RELATED TO THIS AGREEMENT [***], THE MANUFACTURE, SALE, STORAGE, DELIVERY
OR USE OF ANY PRODUCTS OR ANY TRANSACTION OR SERIES OF TRANSACTIONS BETWEEN
MAXIM AND SUPPLIER UNDER THIS AGREEMENT, REGARDLESS OF THE LEGAL THEORY
UNDERLYING SUCH CLAIMS, SHALL BE LIMITED TO (AT SUPPLIERS’ SOLE CHOICE) [***].
WITHOUT LIMITING THE PREVIOUS SENTENCE, IN NO EVENT SHALL SUPPLIER’S LIABILITY
[***].



11.4
MAXIM’S TOTAL LIABILITY FOR ALL CLAIMS ARISING OUT OF OR RELATED TO THIS
AGREEMENT [***].



11.5
FOR THE AVOIDANCE OF DOUBT, THE LIMITATIONS OF LIABILITY HEREIN SHALL APPLY FOR
LIABILITY [***].




10



--------------------------------------------------------------------------------




12
OTHER WARRANTIES & REPRESENTATIONS; COVENANTS.



12.1
Supplier Warranties. Supplier hereby also warrants, represents and covenants to
Maxim all of the following:



12.1.1
(i) Supplier is and shall remain a corporation duly organized, validly existing
and in good standing under the laws of Delaware with all necessary authority to
conduct its business and perform this Agreement; (ii) the individual executing
this Agreement is an authorized representative of Supplier with the power to
bind Supplier to this Agreement; and (iii) no bankruptcy or insolvency
proceeding has been instituted by or against Supplier, and no receiver has been
appointed for all or any portion of Supplier’s assets.



12.1.2
Nothing in this Agreement, nor the performance by Supplier of this Agreement,
does or will: (i) contravene any provision of Supplier’s organizational
documents; or (ii) conflict with any obligation by which Supplier is bound.



12.2
Maxim Warranties. Maxim hereby warrants, represents and covenants to Supplier
all of the following:



12.2.1
(i) Maxim US is and shall remain a corporation, duly organized, validly existing
and in good standing under the laws of the State of Delaware, USA, with all
necessary corporate power and authority to conduct its business and duly
qualified to transact business and perform this Agreement to the full extent
contemplated herein; (ii) the individual executing this Agreement is an
authorized representative of Maxim US with the power to bind Maxim US to this
Agreement; and (iii) no bankruptcy or insolvency proceeding has been instituted
by or against Maxim US, and no receiver has been appointed for all or any
portion of Maxim US’s assets.



12.2.2
(i) MIPI is and shall remain a corporation, duly organized, validly existing and
in good standing under the laws of Ireland, with all necessary corporate power
and authority to conduct its business and duly qualified to transact business
and perform this Agreement to the full extent contemplated herein; (ii) the
individual executing this Agreement is an authorized representative of MIPI with
the power to bind MIPI to this Agreement; and (iii) no bankruptcy or insolvency
proceeding has been instituted by or against MIPI, and no receiver has been
appointed for all or any portion of MIPI’s assets.



12.2.3
Nothing in this Agreement, nor the performance by Maxim or MIPI of this
Agreement, does or will: (i) contravene any provision of Maxim’s or MIPI’s
organizational documents, respectively; or (ii) conflict with any obligation by
which each is bound.



12.2.4
Maxim has the full right and authority to grant the license granted by Maxim to
Supplier, and Maxim has not, and will not, grant any right to any third party
which would conflict with the rights granted to Supplier.



12.2.5
The Supplier Quality Manual [***] has complied with all Applicable Laws, and is
the standard practice at the Plant for at least six (6) months prior to the
Closing Date.



12.3
[***].



13
COMPLIANCE.



13.1
Regulatory Compliance. Supplier hereby warrants that the Deliverables will be
Regulatory Compliant and will comply with all international environmental
standards and regulations, including RoHS (Reduction of Hazardous Substances)
and WEEE (Waste Electrical and Electronic Equipment), and Supplier will comply
with all Applicable Laws in the implementation of this Agreement. Supplier will
comply with the Supplier Quality Manual [***]. Supplier will complete such
regulatory and other compliance related forms, questionnaires, certifications
and other documents as reasonably requested by Maxim.

13.2 Government Approval and Registration. Each Party agrees to take all
necessary steps to gain government approval applicable to such Party’s
obligations under this Agreement at its own expense. If any approval or
registration of this Agreement (the “Required Registrations”) shall be required
by a Party with regard to the obligations of such Party under this Agreement,
either initially or at any time during the Term, in order to give this Agreement
legal effect in applicable jurisdictions, including, without limitation, the
United States and Israel,

11



--------------------------------------------------------------------------------




such Party agrees, at its expense, to take whatever steps may be necessary to
secure such Required Registration, immediately and prior to commencing any
activities that are subject to such approval or registration. The other Party
shall provide the required Party all reasonable assistance, at its own expense,
to comply with all the regulations and acquire all Required Registrations.
13.3
Export Controls. Each Party will inform the other Party in writing in advance of
furnishing to the other Party of any specific product, information or technology
which is subject to any export controls promulgated by any applicable government
(including, without limitation, the United States government or any agency
thereof). For the avoidance of doubt, the Maxim Technology is subject to such
export controls. Upon such notification, the receiving Parties:



13.3.1
Shall not, directly or indirectly, export or re-export, or knowingly permit the
export or re-export of, the Deliverables, any technical information or any
component thereof, or any other items, to any country for which the U.S.
Department of Commerce Export Administration Regulations (EAR), U.S. Department
of State International Traffic in Arms Regulations (ITAR) or any regulation
thereunder, or any other similar law or regulation of United Sates and Israel,
requiring an export license or other United States governmental approval, unless
the appropriate export license or approval has first been obtained.



13.3.2
Supplier agrees to provide such information, assurances, documentation or take
such other steps as reasonably necessary to assist Maxim in obtaining any export
licenses, including, but not limited to, if appropriate, execution of end-user
certifications, document marking, and supplemental agreements with respect to
control and handling of export controlled technology.



13.3.3
In compliance with U.S. regulations regarding Technology and Software under
Restriction, subject to and upon Maxim’s reasonable direction and information,
Supplier hereby agrees that, without express approval of Maxim (pursuant to
issuance of an export license from the Bureau of Industry and Security),
Supplier will not reexport or release any Technology, direct product of the
Technology, software, or source code related to the Technology provided by Maxim
to Supplier to a national of a country specified in Country Groups D:1 or E:2 as
set forth in 15 C.F.R. Part 740, Supplement No. 1 and as amended.



13.3.4
None of the Parties shall have any responsibility for delayed delivery or
non-delivery resulting from (i) any governmental action under U.S. or other
applicable law suspending or revoking a necessary export license or
authorization, or (ii) a failure to obtain and maintain all necessary export
licenses for the goods to be shipped hereunder. The obligations of the Parties
under this Section 13.3 shall be perpetual and shall not terminate upon
expiration or termination of this Agreement.



13.4 Compliance with Anti-Corruption and Anti-Boycott Laws and Ethical
Practices. Neither Party will engage in corrupt practices, including public or
private bribery or kickbacks, or act in any way or take any action that will
render the other Party liable for a violation of the U.S. Foreign Corrupt
Practices Act or U.K. Bribery Act or similar anti-corruption legislation, which
prohibits the offering, giving or promising to offer or give, directly or
indirectly, money or anything of value to any official of a government,
political party or instrumentality, to assist either Party in obtaining or
retaining business or in carrying out its obligations hereunder.  In addition,
neither Party will, directly or indirectly, take any action that would cause the
other Party to be in violation of United States anti-boycott laws under the
United States Export Administration Act or the United States Internal Revenue
Code, or any regulation thereunder. Each Party will complete such anti-bribery,
anti-boycott, regulatory and other compliance related forms, questionnaires,
certifications and other documents as reasonably requested by the other Party. 
Furthermore, neither Party will do business with any entity or person that the
other Party believes has engaged in unethical practices.  Each Party expects the
other Party to abide by this policy and to conduct its business with the highest
ethical standards and not to engage in any activity that results or may result
in a conflict of interest, embarrass the other Party, or harm the other Party’s
reputation.


14
INTELLECTUAL PROPERTY OWNERSHIP.



14.1
Intellectual Property. Maxim solely owns, and shall solely retain, all rights,
title, and interest in and to all Maxim Technology, all Maxim Technology
Improvements, and all IP Rights in and to any Maxim Technology and/or Maxim
Technology Improvements (the foregoing individually and collectively, the “Maxim
IP”). Supplier shall retain all rights, title and interest in and to the
Supplier Technology, the Supplier Technology Improvements and all IP Rights in
and to any Supplier Technology and/or Supplier Technology Improvements.


12



--------------------------------------------------------------------------------






14.2
Maxim Technology Improvements. Maxim shall solely own all Derivations to or from
or based on any Maxim Technology (“Maxim Technology Improvements”) and all IP
Rights therein and thereto. [***]; its being expressly intended that Maxim shall
be the sole owner of all Maxim Technology and Maxim Technology Improvements and
all IP Rights therein and thereto. To the maximum extent allowed by Applicable
Laws, without limiting the other provisions in this Section 14, all works of
authorship and other applicable works developed under this Agreement [***] or
upon order for Maxim shall be considered a work-made-for-hire by [***] for Maxim
under United States copyright law and Maxim shall own all rights therein.



14.3
Supplier Technology Improvements. Supplier shall own all Derivations to or from
or based on Supplier Technology that are neither Maxim Technology nor Maxim
Technology Improvements (“Supplier Technology Improvements”) and all IP Rights
in to and to such Supplier Technology Improvements.



14.4
Transferred IP. In the event that any intellectual property is created by
Supplier during the performance of Services exclusively or upon order for Maxim
other than Manufacturing, Supplier hereby agrees to promptly disclose to Maxim
any such intellectual property other than a Maxim Technology Improvement
(“Transferred IP”), and hereby irrevocably assigns, transfers, and conveys all
of its rights, title, and interest in and to the Transferred IP, and all IP
Rights therein and thereto, to Maxim [***]. Upon such assignment of all rights,
title, and interest in and to the Transferred IP, Maxim shall grant Supplier a
perpetual, irrevocable, nonexclusive, royalty-free license to use all such
Transferred IP with no limitations. In the event Supplier designs, develops,
authors, creates, or acquires any intellectual property that is neither a Maxim
Technology Improvement nor a Transferred IP, it and all IP Rights therein shall
be solely owned by Supplier.



14.5
Ownership of Third Party Materials. Maxim may provide to Supplier certain
Technology or intellectual property that is owned by third parties and licensed
to Maxim (the “Third Party Intellectual Property”). Notwithstanding anything
express or implied in this Agreement, such third party owners shall retain all
rights, title and interest in and to such Third Party Intellectual Property
including all underlying IP Rights. MAXIM DOES NOT MAKE, AND EXPRESSLY
DISCLAIMS, ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, RELATED TO ANY
INTELLECTUAL PROPERTY, TECHNOLOGY OR INFORMATION PROVIDED BY OR OWNED BY ANY
THIRD PARTY.



14.6
Further Assistance. The Parties agree to execute all applications, assignments
or other documents of any kind and take all other legally necessary steps under
the law of any applicable jurisdiction including the United States, Israel, or
any treaty regime, at the expense of the requesting party, in order to apply
for, obtain, protect, perfect or enforce the requesting Party’s rights, title,
and interest in the requesting Party’s intellectual property as specified
herein.



14.7
Reservation of Rights. Maxim does not, and nothing in this Agreement or the
Asset Purchase Agreement shall be interpreted that Maxim does, transfer, assign,
convey, or grant any right, title, interest, license (except solely for and to
the extent of the express limited licenses in Section 15), lien, or encumbrance
in or to any Maxim IP to Supplier or any third party under or in connection with
this Agreement or the Asset Purchase Agreement or any performance hereunder or
thereunder. Neither the delivery of any Maxim Technology, Maxim Technology
Improvements, or other Maxim intellectual property, nor any provision of this
Agreement or the Asset Purchase Agreement, shall be construed to grant to
Supplier either expressly, by implication or otherwise, any license under any IP
Rights of Maxim other than the extent of the limited licenses granted in Section
15. Supplier shall not challenge Maxim’s sole ownership of or claim any
ownership right to, or assert or seek to invalidate or make unenforceable any IP
Rights in, or any ownership or other proprietary rights of Maxim in, any of the
Maxim Technology, the Maxim Technology Improvements, or in any element,
derivation, adaptation or variation thereof, or any IP Right in or to any of the
foregoing. If and to the extent that Supplier or any of its employees or any of
its contractors under this Agreement owns or holds any right, title, interest,
license (other than to the extent of the express limited licenses to Supplier in
Section 15), lien, or encumbrance, or any contractual or other right of any kind
thereto, in or to any Maxim IP, Supplier hereby assigns, transfers, and conveys,
and shall cause such employees and contractors to assign, transfer, and convey,
to Maxim all such rights, title, interest, licenses, lien, or encumbrance, or
such contractual or other right [***] effective immediately.



14.8
Trademarks. Each Party hereby agrees that it shall not use or seek to register
anywhere in the world any of the other Party’s trademarks, logos, trade names,
service marks or service names, URLs, e-mail addresses, domain names or business
names used or owned by such Party or any of its affiliates (the “Trademarks”),
or any other name, symbol or mark confusingly similar to any Trademark, for any
purpose, whether in the Party’s


13



--------------------------------------------------------------------------------




URL, name, internet address or site, business card or other means of
identification. Each Party expressly agrees not to challenge the ownership or
validity of any of the other Party’s Trademarks.


15
MAXIM TECHNOLOGY LICENSES.



15.1
Licensed Technology. Maxim represents that the Licensed Technology required for
the Manufacture of Wafers under this Agreement is already, in its entirety,
located and existing at the Plant.



15.2
License to Maxim-Designated Licensed Technology. Subject to the terms of this
Agreement, Maxim hereby grants to Supplier, during the Term, a non-exclusive,
royalty-free and fully paid-up, non-assignable, non-transferable, indivisible,
limited right and license (with no right to sublicense or grant the right to
sublicense, directly or indirectly) to use the Maxim-Designated Licensed
Technology [***] during the Term and solely for the limited purpose of
Manufacturing and supplying the Deliverables to Maxim pursuant to this
Agreement, but not for any other purpose, including, without limitation, any
Fabrication for any person other than Maxim.



15.3
License to Operational Licensed Technology and Licensed Software.



15.3.1
Subject to the terms of this Agreement, Maxim hereby grants to Supplier, during
the Term, except solely as stated in Section 15.3.2, a non-exclusive,
royalty-free and fully paid-up, non-assignable, non-transferable, indivisible,
limited right and license (with no right to sublicense or grant the right to
sublicense, directly or indirectly) to use the Operational Licensed Technology
and the Licensed Software [***] solely for, and as necessary for, Manufacturing
and supplying the Deliverables to Maxim pursuant to this Agreement or for other
Fabrication of integrated circuits on silicon or other semiconductor material
[***] for other customers.



15.3.2
The license under Section 15.3.1 to Operational Licensed Technology and Licensed
Software will survive the end of the Term in the event of expiration of this
Agreement, an early termination by Maxim under Section 16.2(i) or early
termination by Supplier under Section 16.3. Such license shall terminate only if
Maxim terminates this Agreement under Section 16.2(ii) or Section 16.3.



15.4
Limitations. Supplier shall not (i) alter, modify, translate or adapt any Maxim
Technology or create any Derivations therefrom or use any Maxim Technology for
any development, design, or research purposes or activities, other than solely
as necessary for the Manufacture of Wafers hereunder (for Maxim Technology);
(ii) reproduce or duplicate any Maxim Technology without the prior written
consent of Maxim; (iii) assign, sublicense or otherwise transfer any of the
Maxim Technology; (iv) use the Maxim Technology, except as specifically licensed
in this Agreement; (v) use the Licensed Technology for any purpose, other than
the purpose as set forth therefor in Section 15.2 (for Maxim-Designated Licensed
Technology) or Section 15.3 (for Operational Licensed Technology and Licensed
Software) (the “Purpose”); (vi) de-compile, reverse engineer, disassemble or
otherwise seek to reveal the trade secrets or know-how underlying any Maxim
Technology; (vii) combine any Maxim Technology with any other Technology, except
as necessary for the Manufacturing (for Maxim-Designated Licensed Technology or
Operational Licensed Technology or Licensed Software) or other Fabrication (for
Operational Licensed Technology or Licensed Software only); or (viii) disclose
the Maxim Technology, or any underlying IP Rights therein or component thereof,
to any third party.



15.5
Proprietary Notices. Supplier shall fully reproduce on each Deliverable any and
all copyright, patent and other proprietary right notices provided by Maxim and
not remove any proprietary notices, markings or other legends from the Maxim
Technology or any accompanying documentation.



16
TERM.



16.1
Term. Subject to an earlier termination of this Agreement under Sections 16.2,
16.3, or 16.4, this Agreement shall commence upon the Closing Date and continue
for a period of [***] (the “Initial Term”) and automatically renew for
consecutive [***] terms on the same terms and conditions that apply to the last
year of the relevant Term (each, a “Renewal Term”) at the end of the Initial
Term or any Renewal Term, unless each Party gives the other Party a written
notice of termination of this Agreement at least [***] before the end of the
Initial Term or any Renewal Term.



16.2
Termination for Convenience. Maxim may terminate this Agreement: (i) at any time
for convenience upon [***] prior written notice of termination to Supplier, or
(ii) by written notice of termination to Supplier upon a


14



--------------------------------------------------------------------------------




Change Event (as defined in the Asset Purchase Agreement), in which case Maxim’s
take or pay obligations under Section 8.3 shall be fulfilled by Maxim until the
effective date of such termination under the terms of this Agreement under
either (i) or (ii) above, and subject to and without limiting Maxim’s right of
first offer under the Asset Purchase Agreement.


16.3
Termination for Cause. Either Party may terminate this Agreement by written
notice of termination to the other Party upon (i) a material breach of this
Agreement of such other Party that is: (aa) if such other Party is (A) Maxim,
solely Maxim’s non-payment to Supplier of any material amount owed and due under
this Agreement to Supplier, or (B) Supplier, solely the material non-delivery or
material non-conforming delivery of Wafers (with “material” meaning that [***]
or more of Wafers to be delivered by Supplier to Maxim under this Agreement
during a calendar year are not delivered due to Supplier’s fault), and (bb)
reasonably identified in such notice of termination, which termination shall be
effective at the end of sixty (60) days from such notice unless such material
breach is cured before the end of such sixty (60)-day period; (ii) effective
immediately upon a material breach of Sections 14 (“Intellectual Property
Ownership”), 15 (“Licenses”), or 17 (“Confidential Information”) by such other
Party, provided, however, that in the event that Maxim continues to make the
minimum payments owed by Maxim under the take or pay obligations under Section
8.3, Supplier may not terminate this Agreement pursuant to this Section 16.3; or
(iii) such other Party (a) becomes insolvent; (b) admits in writing its
insolvency or inability to pay its debts or perform its obligations as they
mature; or (c) makes an assignment of all or substantially all of its assets for
the benefit of creditors. Termination of this Agreement by a Party shall not
limit or restrict any right of such Party to damages or other remedy.
Notwithstanding to the contrary, the Parties agree that termination of this
Agreement shall be the last resort in the event of any of the foregoing events
and that, prior to a Party’s giving any written notice of termination under this
Section 16.3, the Parties shall, in good faith, discuss the reason for such
potential termination and seek to resolve such reason without termination.



16.4
Effect of Termination. Upon any termination or expiration of this Agreement for
any reason:



16.4.1
Confidential Information. Each Recipient (as defined below) agrees to return to
Discloser (as defined below) or destroy all tangible items then in its
possession or under its control constituting or containing the Confidential
Information of Discloser, including any and all copies thereof.



16.4.2
Inventory. Maxim shall purchase Wafers Manufactured by Supplier pursuant to
confirmed Purchase Orders that are either finished goods or work-in-progress
prior to the termination or expiration date hereof.



16.4.3
Licenses. The licenses granted herein shall terminate and expire immediately on,
and shall not survive, the termination or expiration of this Agreement for any
reason, except for the licenses granted in Section 14.2 and in Section 15.3 only
if and as stated therein.



16.4.4
Transitional Cooperation. Supplier agrees to provide to Maxim or its designee,
all reasonable cooperation and assistance, for a period of up to [***] following
the date of expiration or termination of this Agreement in order to facilitate
Maxim’s transition to a new supplier.



16.4.5
Survival. Sections 1 (“Exhibit”), 2 (“Definition”), 4.4 (“Disruption of
Production”), 4.6 (“Purchase Order Changes”), 7 (“Inspection and Acceptance”), 8
(“Price; Payment”), 10 (“Records; Audit”), 11 (“Product Warranties;
Non-Conforming Products”), 13 (“Compliance”), 14 (“Intellectual Property
Ownership”), 15.3.1 (“License to Operational Licensed Technology and Licensed
Software”) only if and as stated in Section 15.3.2, 17 (“Confidential
Information”), 18 (“Indemnification”), and 20 (“Miscellaneous”), and this
Section 16.5, shall survive the expiration or termination of this Agreement for
any reason.



17
CONFIDENTIAL INFORMATION.



17.1
Confidential Information. In connection with this Agreement, the Parties may
disclose to each other certain confidential and proprietary information
(“Confidential Information”), and each Party recognizes the value and importance
of the protection of the other’s Confidential Information. All Confidential
Information of one Party (the “Discloser”) that is disclosed to the other Party
(the “Recipient”) shall remain the sole property of Discloser (or its
licensors), which shall own all rights (including, without limitation, IP
Rights), title, and interest in and to Discloser’s Confidential Information.
Only information which is identified as confidential pursuant to the next
paragraph shall be deemed Confidential Information hereunder; except that: (i)
Supplier acknowledges


15



--------------------------------------------------------------------------------




and agrees that (without limiting the generality of the foregoing) the
Specifications, Maxim Technology, Maxim Technology Improvements, and all
business, financial, customer or technical information disclosed by Maxim in
connection with this Agreement, constitutes Maxim’s Confidential Information,
which must be treated as such hereunder by Supplier, and (ii) Maxim acknowledges
and agrees that the Supplier Technology, Supplier Technology Improvements, and
all business, financial, customer, process or technical information disclosed by
Supplier in connection with this Agreement, constitute Supplier’s Confidential
Information, which must be treated as such by Maxim.


17.2
Identification. A Discloser may designate information as confidential by: (i)
marking written information or other tangible media as “Confidential” or with a
similar legend prior to disclosure; (ii) indicating in the visual display of
information that such information is confidential; (iii) identifying oral
information as confidential at the time of disclosure to Recipient; or (iv)
notifying Recipient in writing prior to disclosure that certain specifically
identified types of information are considered to be confidential.



17.3
Non-Disclosure. Each Recipient agrees that at all times, and notwithstanding the
expiration or termination for any reason of this Agreement, it will hold in
strict confidence and not disclose to any third party Discloser’s Confidential
Information. Recipient will use the Confidential Information only for the
purpose of performing its obligations under this Agreement, and not for any
other purpose, whether for Recipient’s own benefit or the benefit of any third
party. Without limiting the generality of the foregoing, each Recipient shall:
(i) keep Discloser’s Confidential Information in a safe and secure location; and
(ii) only permit access to Discloser’s Confidential Information to those of
Recipient’s employees, authorized representatives, financial, accounting or
legal advisors having a need to know and who, prior to obtaining such access,
are bound by a written and legally enforceable confidentiality agreement with
provisions to protect Discloser’s Confidential Information at least as
restrictive as those contained herein. Each Recipient shall execute any
documents and otherwise shall take all necessary steps to ensure that Discloser
shall be able to enforce Discloser’s rights hereunder against Recipient,
including its employees or representatives, under the laws of each jurisdiction
in which Discloser’s Confidential Information is disclosed by Recipient.
Recipient shall be liable for any breach of this Section 17 by Recipient’s
employees or authorized representatives.



17.4
Notification. Recipient shall immediately notify Discloser upon discovery of any
loss or unauthorized disclosure of Discloser’s Confidential Information.



17.5
Exceptions. Recipient’s obligations under this Agreement with respect to any
portion of Discloser’s Confidential Information shall not apply to information
that Recipient can prove: (i) is or subsequently becomes publicly available
without breach of any obligation owed to Discloser; (ii) became known to
Recipient prior to Discloser’s disclosure of such information to Recipient;
(iii) became known to Recipient from a source other than Discloser, and without
breach of any obligation of confidentiality owed to Discloser; (iv) is used by
Recipient to the limited extent necessary to enforce any of its rights, claims
or defenses under, or as otherwise contemplated in, this Agreement; or (v) is
disclosed to comply with accounting, United States Securities and Exchange
Commission (SEC) or any Applicable Law or was communicated in response to a
valid order by a court or other governmental body, by subpoena, law or other
such rules, or was necessary to establish the rights or obligations of either
Party under this Agreement and such disclosure complies with the requirements
set forth below.



17.6
Notification of Disclosure. If Recipient is required to disclose any of
Discloser’s Confidential Information pursuant to Section 17.5, Recipient will
promptly provide Discloser with written notice of the applicable subpoena or
Applicable Law so that Discloser may seek a protective order or other
appropriate remedy. The Recipient and its representatives will cooperate fully
with Discloser to obtain any such protective order or other remedy. If Discloser
elects not to seek, or is unsuccessful in obtaining, any such protective order
or other remedy in connection with any requirement that Recipient disclose
Confidential Information, then Recipient may disclose such Confidential
Information only to the minimum extent required.



17.7
Reproduction and Ownership. Confidential Information shall not be reproduced or
used in any form or for any purpose except as required to implement this
Agreement. Any reproduction by Recipient of any of Discloser’s Confidential
Information shall remain the property of Discloser and shall contain any and all
confidential or proprietary notices or legends which appear on the original,
unless otherwise authorized in writing by the other Party.



17.8
Enhanced Documentation Control System. The Parties will set up a document
control system that will be treated as Confidential in nature. Maxim will have
the option to define enhanced protection requirements to


16



--------------------------------------------------------------------------------




Supplier for its most sensitive Maxim Technology, as may be feasible within said
system’s limitations, and Maxim will bear all costs related to implementation of
such enhanced protection requirements.


18
INDEMNIFICATION.



18.1
Indemnification by Supplier. Supplier agrees to indemnify, defend and hold
Maxim, including its officers, directors and employees, harmless from and
against, any and all claims, demands, suits, proceedings, judgments, awards,
penalties, damages, liabilities, costs and other expenses (including legal and
expert fees) finally awarded in a non-appealable judgment rendered by a court or
administrative body, or agreed to in a written settlement signed by Supplier,
solely arising out of or resulting from: (i) [***]; or (ii) any claim of direct
infringement of any third party’s IP Right(s) by any use of any Supplier
Technology, Supplier Technology Improvements, or Supplier’s IP Rights (other
than any infringement related to the Maxim-Designated Technology and Maxim
Technology Improvements and Operational Licensed Technology for which Maxim is
liable for indemnity to Supplier under Section 18.2), all as specified in
Section 11.3. Supplier will have full control over, and Maxim will cooperate
with and provide all reasonable assistance (at Maxim’s expense) to support
Supplier in the defense and settlement of the Claim. Maxim will notify Supplier
of the Claim within three (3) business days of Maxim’s receipt of the Claim.
Supplier will have no liability or obligation under this Section 18.1 with
respect to any Claim to the extent it is (a) based upon the combination of
Supplier or Maxim Technology with any parts, materials, components, products,
processes, devices, hardware, or software provided by Maxim; (c) based upon any
modification to or derivatives of the Supplier or Maxim Technology made by
Maxim; (d) based upon third party parts, materials, components, products,
processes, devices, hardware, or software; (e) based upon adherence or
compliance by Supplier with specifications or instructions from Maxim; (f) based
upon continuing infringement by Maxim after Supplier has provided Maxim with a
non-infringing substitute for the accused Supplier or Maxim Technology, or (g)
made in response to a claim, action, or threatened action by Maxim or on behalf
of Maxim.



18.2
Indemnification by Maxim. Without limiting any of Maxim’s indemnification
obligations under the Asset Purchase Agreement, Maxim agrees to indemnify,
defend and hold Supplier harmless from and against, any and all settlement
amounts, damages, costs, and other expenses finally awarded in a non-appealable
judgment rendered by a court or administrative body, or agreed to in a written
settlement signed by Maxim, solely arising out of or resulting from: (i) any
claim of direct infringement of any third party’s IP Right(s) by any use of any
(aa) Maxim-Designated Technology, and any Maxim Technology Improvements or (bb)
any Operational Licensed Technology as provided by Maxim to Supplier if and to
the extent, but only if and to the extent, such claim of infringement arises
from any Wafer that Supplier made for and delivered to Maxim and not from any
Wafer that Supplier made for itself or any of its Affiliates or made for or
delivered to any third party, under this Agreement, or (ii) Maxim’s material
breach of any of its obligations under this Agreement as specified in Section
11.4 (“Claim”). Maxim will have full control over, and Supplier will cooperate
with and provide all reasonable assistance (at Supplier’s expense) to support
Maxim in the defense and settlement of the Claim. Supplier will notify Maxim of
the Claim within three (3) business days of Supplier’s receipt of the Claim.
Maxim will have no liability or obligation under this Section 18.2 with respect
to any Claim to the extent it is (a) based upon use of Maxim Technology or Maxim
Technology Improvements (“Maxim Indemnified Technology”) outside the license
thereto under Section 15.2 or the Purpose or in violation of this Agreement; (b)
based upon the combination of Maxim Indemnified Technology with any parts,
materials, components, products, processes, devices, hardware, or software not
provided by Maxim; (c) based upon any modification to or derivatives of the
Maxim Indemnified Technology not made by Maxim; (d) based upon third party
parts, materials, components, products, processes, devices, hardware, or
software; (e) based upon adherence or compliance by Maxim with specifications or
instructions from Supplier; (f) based upon continuing infringement by Supplier
after Maxim has provided Supplier with a non-infringing substitute for the
accused Maxim Indemnified Technology, or (g) made in response to a claim,
action, or threatened action by Supplier or on behalf of Supplier.



19
MISCELLANEOIUS.



19.1
Relationships. The relationship between the Parties under this Agreement is
solely that of independent contractors, and neither Party is a partner,
employer, employee, owner, agent, franchisor, franchisee, joint venturer or
representative of the other Party. Neither Party is authorized or empowered to
represent the other Party, nor to transact business, incur obligations or buy
goods in the other Party’s name or for the other Party’s account. This Agreement
does not constitute, and shall not be deemed to constitute, a joint venture or
partnership between the Parties, and neither Party shall be deemed to be an
agent of the other Party, or have authority to bind, obligate or make an
agreement for the other Party.


17



--------------------------------------------------------------------------------






19.2
Assignment. Neither Party may assign or delegate or subcontract, by operation of
law or otherwise, any of its rights or obligations under this Agreement to any
third party without the other Party’s prior written consent. Any such attempted
assignment or delegation shall be null and void.



19.3
[***].



19.4
Non-Exclusivity. Nothing expressed or implied in this Agreement shall be deemed
to restrict either Party’s right or ability, whether during the Term or any time
thereafter, to (i) directly or indirectly sell, license, use, promote, market,
exploit, develop or otherwise deal anywhere in any product of service of any
kind; or (ii) enter into any business arrangement of whatever nature or
description with any other entity in any location.



19.5
Governing Law; Jurisdiction. This Agreement shall be governed, construed and
enforced, in all respects, solely and exclusively by the laws of California,
United States of America, without giving effect to its conflict of laws
principles. The applicability of the UN Convention on Contracts for the
International Sale of Goods is expressly waived by the Parties and does not
apply to the interpretation or enforcement of this Agreement. If there is a
dispute between the Parties, the Parties agree that they will first attempt to
resolve the dispute through one senior management member of each Party named as
a representative of the Party to resolve the dispute.  If they are unable to do
so within sixty (60) days after the complaining Party’s written notice to the
other Party, either Party may commence litigation in the exclusive jurisdiction
and venue of a court of competent jurisdiction in Santa Clara County,
California, United States of America. Each Party hereby (i) agrees to submit to
the exclusive jurisdiction of such court, (ii) agrees to appear in any such
action, (iii) consents to the jurisdiction and venue of such court and (iv)
waives any objections it might have as to venue in any such court. Service of
process may be made in any action, suit or proceeding by mailing or delivering a
copy of such process to a party at its address and in the manner set forth in
the notice section hereof. Any judgment or award by such court may be entered
and enforced by any court whenever located, with proper jurisdiction upon the
applicable Party or its assets. All proceedings should be conducted in the
English language.



19.6
Agreement Language is English. The Parties acknowledge that this Agreement is
drafted and executed in, and shall be solely governed by, the English language,
which shall control, in all respects, the construction and interpretation of
this Agreement.



19.7
Force Majeure. Any delay and/or failure in performance shall not be deemed a
breach hereof when such delay or failure is caused by or due to causes beyond
the reasonable control and without negligence of the Party charged with such
performance hereunder, including, but not limited to, fire, earthquake, flood,
accidents, explosions, acts of God and acts of governmental authority or acts of
war, power outages, power shortages, acts of terrorism, or acts of a civil or
military authority (“Force Majeure”). The Party claiming Force Majeure shall
notify the other Party, in writing, within [***] after the occurrence of the
Force Majeure event specifying the nature and anticipated duration of the delay.
Supplier shall use reasonable efforts to avoid or minimize the effects of delay
or non-performance and the Schedule shall be amended to take into account the
delay caused by the Force Majeure event. During any Force Majeure event, Maxim’s
obligations under Section 8.3 shall be suspended. Notwithstanding the foregoing,
in the event any delay extends for a period of more than [***], or any agreed
upon extension, Maxim shall have the right to procure Wafers from another
supplier in order to meet its Customer requirements, but without limiting
Maxim’s rights related to a Force Majeure-based Change Event under the Asset
Purchase Agreement.



19.8
Time of Essence. TIME IS OF THE ESSENCE IN THE PERFORMANCE OF SUPPLIER’S
OBLIGATIONS UNDER THIS AGREEMENT.



19.9
Notices. Except as otherwise expressly provided herein, any notice required or
permitted by this Agreement shall be in writing and shall be delivered in person
or by Federal Express or other reputable overnight courier, with notice deemed
given upon written verification of receipt as evidenced by the courier’s
delivery record. All notices must be in English and shall be sent to the
addresses set forth below or to such other address as either Party may specify
in writing from time to time.




18



--------------------------------------------------------------------------------




If to Maxim US:
If to Supplier:
 
 
MAXIM INTEGRATED PRODUCTS, INC.
160 Rio Robles
San Jose, California 95134
United States of America
Attn: Legal Department


If to MIPI:
MAXIM INTEGRATED PRODUCTS,
INTERNATIONAL LTD.
Beaver House, Beech Hill Office Campus,
Clonskeagh, Dublin 4
Republic of Ireland
Attn: Legal Department
TJ Texas, Inc.
9651-9655 Westover Hills Blvd.
San Antonio, Texas 78251
United States of America



19.10
Headings. The headings in this Agreement are for convenience only and will not
be construed to affect the meaning of any provision of this Agreement.



19.11
Conflicting Terms. The terms set forth in this Agreement shall prevail over all
preprinted or other terms set forth on any Purchase Order or acknowledgment of
Purchase Order.



19.12
Interpretation. Any ambiguity in this Agreement shall be interpreted equitably
without regard to which Party drafted the Agreement or any provision thereof.



19.13
Entire Agreement. This Agreement, together with the Exhibits, and the Asset
Purchase Agreement and Transition Services Agreement (to the extent referenced
herein) constitute the sole, final and entire understanding and agreement
between the Parties concerning the subject matter hereof and supersedes all
prior discussions, agreements, understandings and representations whether oral
or written and whether or not executed by Maxim and Supplier. No modification,
variation, amendment or other change may be made to this Agreement or any part
thereof unless set forth in a written agreement identified as an amendment to
this Agreement and signed by each Party through its authorized representative.



19.14
Non-Waiver; Remedies. A Party’s delay or failure to enforce at any time any
provision of this Agreement shall not constitute a waiver of such right
thereafter or of any other right or remedy. The rights and remedies provided to
each Party herein are cumulative and in addition to any other rights and
remedies available to such Party at law or in equity.



19.15
Severability. If one or more provisions in this Agreement are ruled entirely or
partly invalid or unenforceable by any court or governmental authority of
competent jurisdiction, then: (i) the validity and enforceability of all
provisions not ruled to be invalid or unenforceable shall remain unaffected;
(ii) the effect of such ruling shall be limited to the body making the ruling;
(iii) the provision(s) held wholly or partly invalid or unenforceable shall be
deemed amended, and the Parties shall reform the provision(s) to the minimum
extent necessary to render them valid and enforceable in conformity with the
Parties’ intent as manifested herein; and (iv) if the ruling, or the controlling
principle of law or equity leading to the ruling, is subsequently overruled,
modified, or amended, then the provision(s) in question, as originally set forth
in this Agreement, shall be deemed valid and enforceable to the maximum extent
permitted by the new controlling principle of law or equity.



19.16
Counterparts. This Agreement may be executed in counterparts, by confirmed
facsimile, or both, each of which will be considered an original, but all of
which together will constitute the same instrument.



(signature page follows)



19



--------------------------------------------------------------------------------






In WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Agreement as of the date written below.
MAXIM INTEGRATED PRODUCTS, INC.
 
TJ TEXAS, INC.
 
 
 
 
 
By:
/s/ Mark Casper
 
By:
/s/ Rafi Mor
Name:
Mark Casper
 
Name:
Rafi Mor
Title:
Vice President & Secretary
 
Title:
CEO
Date:
November 18, 2015
 
Date:
November 18, 2015
 
 
 
 
 
 
 
 
 
 
MAXIM INTEGRATED PRODUCTS
 
 
 
INTERNATIONAL, LTD
 
 
 
 
 
 
 
 
By:
/s/ Colm Greaves
 
 
 
Name:
Colm Greaves
 
 
 
Title:
Director, Customer Operations
 
 
 
Date:
November 18, 2015
 
 
 
Place of Signature:
Dublin, Ireland
 
 
 
















20

